983 A.2d 1096 (2009)
411 Md. 567
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
David M. ROBATON, Respondent.
Misc. Docket AG No. 20, September Term, 2009.
Court of Appeals of Maryland.
November 17, 2009.

ORDER
Based upon the terms of the Joint Petition for Disbarment and Affidavit filed by David M. Robaton in accordance with Maryland Rule 16-772, and the written recommendation of Bar Counsel, it is this 17th day of November, 2009
ORDERED, by the Court of Appeals of Maryland, that David M. Robaton, be, and he is hereby, disbarred by consent from the practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of David M. Robaton from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.